Appeals by the defendant from (1) a judgment of the Supreme Court, Suffolk County (Doyle, J.), rendered August 31, 2005, convicting him of rape in the third degree, upon his plea of guilty, and imposing sentence, and (2) an order of the same court dated November 23, 2005, which, without contest, designated him a level three predicate sex offender pursuant to Correction Law article 6-C.
Ordered that the judgment and the order are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to *754withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Florio, J.P., Ritter, Goldstein and Covello, JJ., concur.